 



Exhibit 10.1
January 25, 2007
Dear Mark:
I hereby resign all positions as director, officer or otherwise which I hold in
Toreador Resources Corporation (the “Corporation”) or any of its subsidiaries or
affiliates. I do so on the representation to me that a formal severance
agreement will be created and mutually executed, which agreement will provide at
least these elements:

  1)   A payment equal to twice my 2006 salary of $420,000, or $840,000 in
total, paid over 24 months, or over such longer period as we may both agree,
subject to such taxes and/or withholdings as may be required by law;     2)   An
additional payment to be made at the end of both 2007 and 2008 equal to the
average of the cash value of the bonus actually received by me in the years
2004, 2005 and 2006;     3)   An extension of the expiration of all options to
purchase stock in the Corporation by 12 months, to the extent allowed by law and
regulations; and     4)   An immediate vesting of all restricted shares awarded
to me.

These benefits are all conditioned upon my agreement to refrain from making
additional demands on, or commencing litigation against, the Corporation or its
officers, directors or employees; to share freely all information I may have
acquired about the Corporation’s activities, its personnel and agreements; and
to cooperate fully with the Corporation and its officers and directors; to
refrain from any disparagement of the Corporation or its officers, directors and
employees.
These elements and conditions will all be incorporated into a definitive
separation agreement between the Corporation and me, which will also contain a
mutual release from all claims, and standard provisions relating to protection
of confidential information of the Corporation and non-solicitation of the
Corporation’s employees or participation in its business opportunities. The fact
that such agreement has not yet been drafted has no bearing upon the
effectiveness of my resignation as described above.
Please signify receipt of this letter by signing one copy and returning it to
me.

          Very truly yours,
      /s/ G. Thomas Graves III             G. Thomas Graves III       

            Accepted

TOREADOR RESOURCES CORPORATION
      /s/ J.M. McLaughlin             J. M. McLaughlin, Chairman     

